Third District Court of Appeal
                                State of Florida

                         Opinion filed December 21, 2016.
          Not final until disposition of timely filed motion for rehearing.
                                ________________

                                  No. 3D16-70
                           Lower Tribunal No. 12-49064
                               ________________


                               Susanne Loundin,
                                     Appellant,

                                         vs.

                       Bayview Loan Servicing, LLC,
                                     Appellee.

      An Appeal from the Circuit Court for Miami-Dade County, Peter R. Lopez,
Judge.

      Pomeranz & Associates, P.A., and Mark L. Pomeranz (Hallandale), for
appellant.

      Kass Shuler, P.A., and Melissa A. Giasi (Tampa), for appellee.

Before SALTER, FERNANDEZ, and LOGUE, JJ.

      LOGUE, J.

      In this appeal of a judgment of foreclosure entered after a trial, appellant’s

first argument -- that the Bank’s failure to specify a unit number on the letter sent

to her constitutes a failure to meet the notice requirements – was not raised below
and cannot be raised for the first time on appeal. [need case]. Appellant’s second

argument – that she was not properly served a copy of the complaint – was not

properly preserved because she failed to provide a transcript of the hearing at

which her motion to dismiss in this regard was denied or a transcript reflecting any

evidentiary support for her argument in this regard. See, e.g., Applegate v. Barnett

Bank of Tallahassee, 377 So. 2d 1150, 1152 (Fla. 1979) (noting that the burden is

on the appellant to demonstrate error and without a transcript, the appellate court

cannot conclude whether the trial court’s judgment is not supported by the

evidence or alternative theory).

      Affirmed.




                                         2